Wheeler, J.
The errors, assigned, relate to that part of the decree, only, which makes a division of the community property, and as respects the maintainance of the children. In granting a divorce, the Court may make such a division, at least, of the community property, in reference to the condition of the parties, and the support and education of the children, as may be equitable and just. (Hart. Dig. Art. 849, 858 ; Fitts v. Fitts, 14 Tex. R. 443.) The Court, in the present casej appears to have made such devision of the community property, as to the Court seemed proper: and there being no statement of the evidence in the record, we must suppose the Court exercised its powers rightly and upon sufficient grounds. The decree gives the custody of the children to the mother-; and the defendant, not having asked a more specific, or indeed any order or decree respecting their maintainance, and education, cannot now complain that the decree is not, in this respect, explicit.
There is no error in the judgment and it is ordered that it be affirmed.
Judgment affirmed.